CTS Corporation [form10-k.htm]
Form 10-K 2005 [form10-k.htm]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXHIBIT (10)(ff)








RSU Supplemental Agreement


This SUPPLEMENTAL AGREEMENT (the “Agreement”) is made and entered into this 15th
day of December, 2005, by and between ______________________ (the “Grantee”) and
CTS Corporation, an Indiana corporation (the “Company”), pursuant to
authorization by the CTS Corporation Compensation Committee (the “Committee”),
as more specifically set forth below.


WHEREAS, the Company and the Grantee entered into those certain Restricted Stock
Unit Agreements dated _____________ (the “2004 Grant Agreement”) and dated
_________________ (the “2005 Grant Agreement”), whereby the Company granted to
the Grantee restricted stock units pursuant to the CTS Corporation 2004 Omnibus
Long-term Incentive Plan (the “Omnibus Plan”);


WHEREAS, the Company has determined that the provisions of the 2004 Grant
Agreement concerning an election to defer distributions should be amended to
comply with Section 409A of the Internal Revenue Code of 1986, as amended;


WHEREAS, the Company has determined that the provisions of the 2004 and 2005
Grant Agreements which allow the Grantee to make an election upon vesting to
either pay income and employment taxes in cash or to allow the Company to net
shares for this purpose should be amended to comply with Financial Accounting
Standard 123R;


WHEREAS, Section 10 of the Omnibus Plan authorizes the Committee to determine
the terms and conditions of restricted stock awards granted under the Omnibus
Plan;


WHEREAS, pursuant to resolutions adopted on November 2, 2005, the Committee has
made the determinations and designations authorizing the amendments set forth in
this Agreement.


NOW THEREFORE, in consideration of the promises and mutual covenants herein
contained, it is agreed as follows:


1. Section 2, 3 and 4 of the 2004 Grant Agreement shall be deleted and the
following substituted therefor:


“2. Section 409A of the Code. It is intended that this Agreement and its
administration comply with the provisions of Section 409A of the Code.
Accordingly, notwithstanding any provision in this Agreement or in the Plan to
the contrary, this Agreement and the Plan will be interpreted applied and, to
the minimum extent necessary to comply with Section 409A of the Code, amended,
so that the Agreement does not fail to meet, and is operated in accordance with,
the requirements of paragraphs (2), (3) and (4) of Section 409A(a) of the Code.
As used herein, “Code” means the Internal Revenue Code of 1986 as amended from
time to time, and any interpretations thereof issued by the U.S. Treasury
Department on which the Company is permitted to rely.
 
3. Vesting and Settlement of Restricted Stock Units. The Award shall vest and
become non-forfeitable in installments equal to twenty percent (20%) multiplied
by the initial number of Restricted Stock Units specified in Section 1 of this
Agreement on each of the following dates;
__________________________________________________________, (each such date, a
"Vesting Date"), provided that the Grantee remains in the continuous employ of
the Company and is an employee of the Company on the Vesting Date.


Restricted Stock Units shall be settled on the basis of one Share for each
vested Restricted Stock Unit. The Company shall distribute to the Grantee Shares
equal to twenty percent (20%) multiplied by the number of initial Restricted
Stock Units specified in Section 1 above, on the following dates, or as soon
thereafter as is reasonably practicable;
___________________________________________________________ (each such date of
distribution, a "Settlement Date"). The Company’s obligations to the Grantee
with respect to vested Restricted Stock Units will be satisfied in full upon the
distribution of one Share for each Restricted Stock Unit. On the Settlement
Date(s), the Company may, at its election, either (i) credit the number of
Shares to be distributed to the Grantee as of that Settlement Date to a
book-entry account in the name of the Grantee held by the Company’s transfer
agent; or (ii) credit the number of Shares to be distributed to the Grantee as
of that Settlement Date to a brokerage account designated by the Grantee. In no
event may any Settlement Date be accelerated except in accordance with Section
409A of the Code.


1

--------------------------------------------------------------------------------


Notwithstanding anything to the contrary in this Agreement, upon the first to
occur of the following events, all Restricted Stock Units granted hereunder
shall vest and become nonforfeitable and Shares shall be distributed to the
Grantee, estate, guardian or beneficiary of the Grantee as the case may be, in
the settlement of Restricted Stock Units as soon as reasonably practicable, and
such date(s) of distribution shall be deemed to be the Settlement Date(s):


(a) Grantee’s becoming disabled, as defined by Section 409A of the Code;


(b) Grantee’s death;


(c) To the extent permitted by Section 409A of the Code, a change in ownership
or effective control of the Company; or in the ownership of a substantial
portion of the assets of the Company; or


(d) Grantee’s unforeseeable emergency, as defined and not in excess of the
amount permitted by Section 409A of the Code.


Unless the Committee determines otherwise in its sole discretion, if the
Grantee’s employment with the Company terminates for any reason not specified
above, all Restricted Stock Units granted hereunder which have not vested as of
the date of such termination of employment shall be permanently forfeited on
such termination date.


4. Tax Withholding. The Company shall have the right to deduct from any
compensation due the Grantee from the Company any federal, state, local or
foreign taxes required by law to be withheld in connection with the issuance of
Shares or vesting of any Restricted Stock Unit pursuant to this Agreement. To
the extent that the amounts payable to the Grantee are insufficient for such
withholding, it shall be a condition to the issuance of Shares or vesting of the
Restricted Stock Units, as the case may be, that the Grantee shall pay such
taxes or make provisions that are satisfactory to the Company for the payment
thereof.


The Company shall retain Shares otherwise deliverable on the Settlement Date in
an amount sufficient to satisfy the amount of tax required to be withheld,
provided that such amounts shall not exceed the statutorily required minimum
withholding. The determination of the number of Shares retained for this purpose
shall be based on the Fair Market Value of the Shares on the Settlement Date. In
the event that the retention of Shares to satisfy withholding taxes would
otherwise result in the delivery of a fractional Share, the Company will round
down to the next whole Share and apply the value of the fractional Share to the
recipient's tax obligations or, in the alternative, the Company may make such
other arrangements to avoid the issuance of a fractional Share as may be
permitted by law. No Shares shall be transferred to the Grantee hereunder until
such time as all applicable withholding taxes have been satisfied. Employment
tax withholding shall be calculated based on the Fair Market Value of the Shares
on the applicable Vesting Date and income tax withholding shall be calculated
based on the Fair Market Value of the Shares on the Settlement Date.”


         2.
Section 9 of the 2004 Grant Agreement shall be amended to delete reference to
Deferral Date(s).




3.  
The Restricted Stock Unit Award Deferral Elections forms attached to the 2004
Grant Agreement shall be deleted in their entirety.




4.  
Section 4 of the 2005 Grant Agreement shall be amended in its entirety to read
as follows:



“The Company shall have the right to deduct from any compensation due the
Grantee from the Company any federal, state, local or foreign taxes required by
law to be withheld in connection with the issuance of Shares or vesting of any
Restricted Stock Unit pursuant to this Agreement. To the extent that the amounts
payable to the Grantee are insufficient for such withholding, it shall be a
condition to the issuance of Shares or vesting of the Restricted Stock Units, as
the case may be, that the Grantee shall pay such taxes or make provisions that
are satisfactory to the Company for the payment thereof.
 
The Company shall retain Shares otherwise deliverable on the Settlement Date in
an amount sufficient to satisfy the amount of tax required to be withheld,
provided that such amount shall not exceed the statutorily required minimum
withholding. The determination of the number of Shares retained for this purpose
shall be based on the Fair Market Value of the Shares on the Settlement Date. In
the event that the retention of Shares to satisfy withholding taxes would
otherwise result in the delivery of a fractional Share, the Company will round
down to the next whole Share and apply the value of the fractional Share to the
recipient's tax obligations or, in the alternative, the Company may make such
other arrangements to avoid the issuance of a fractional Share as may be
permitted by law. No Shares shall be transferred to the Grantee hereunder until
such time as all applicable withholding taxes have been satisfied. Employment
tax withholding shall be calculated based on the Fair Market Value of the Shares
on the applicable Vesting Date and income tax withholding shall be calculated
based on the Fair Market Value of the Shares on the Settlement Date.”


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.
 

        CTS Corporation, an Indiana corporation  
   
   
    By:   /s/ Richard G. Cutter  

--------------------------------------------------------------------------------

Richard G. Cutter   Vice President, Secretary and General Counsel











 
 